Citation Nr: 1043370	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-04 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right bicipital 
tendonitis.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to an initial compensable rating for 
onychomycosis and tinea pedis of the bilateral feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 2001.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which: granted entitlement to service connection for a 
right ankle sprain, considered 10 percent disabling; granted 
entitlement to service connection for onychomycosis and tinea 
pedis of the bilateral feet, considered noncompensably disabling; 
and denied entitlement to service connection for a left shoulder 
disability, a right shoulder disability, a right knee disability, 
onychomycosis of the hands, gout of the right great toe, a 
prostate disability, a left knee disability, a left ankle sprain, 
and right bicipital tendonitis.

In April 2007, the Veteran submitted a Notice of Disagreement 
with the noncompensable assignment for onychomycosis and tinea 
pedis of the bilateral feet and the denial of service connection 
for gout of the right great toe, a left shoulder condition, a 
left ankle sprain, a right knee disability and right bicipital 
tendonitis.

A November 2007 rating decision granted entitlement to service 
connection for gouty arthritis of the right great toe.  In view 
of the foregoing, this issue has been resolved and is not before 
the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).



A Statement of the Case was issued in December 2007 for the 
remaining five issues.  In February 2008, the Veteran submitted a 
VA Form 9 (Substantive Appeal) pertaining only to the issues of 
entitlement to a compensable disability rating for onychomycosis 
and tinea pedis of the bilateral feet and entitlement to service 
connection for a left shoulder disability, a right knee 
disability and right bicipital tendonitis.

In July 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge in Waco, Texas.  At that time, the Veteran 
withdrew his claims of entitlement to service connection for a 
left shoulder disability and right bicipital tendonitis.  A 
transcript of that proceeding has been associated with the 
Veteran's VA claims file.

The remaining issues of entitlement to service connection for a 
right knee disability and onychomycosis and tinea pedis of the 
bilateral feet are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDING OF FACT

During the July 2010 Travel Board hearing, the Veteran withdrew 
his appeal concerning the issues of entitlement to service 
connection for a left shoulder disability and right bicipital 
tendonitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal pertaining to 
the issues of entitlement to service connection for a left 
shoulder disability and right bicipital tendonitis have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2010).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2010).

At his July 2010 hearing before the Board, the Veteran stated 
that he wished to withdraw his appeal pertaining to the issues of 
entitlement to service connection for a left shoulder disability 
and right bicipital tendonitis.  The Board finds that the 
Veteran's oral statement transcribed at the hearing indicating 
his intention to withdraw these claims satisfies the requirements 
for the withdrawal of a substantive appeal.  As the appellant has 
withdrawn his appeal as to these issues, there remain no 
allegations of errors of fact or law for appellate consideration 
concerning these issues.  The Board therefore has no jurisdiction 
to review the issues.


ORDER

The issue of entitlement to service connection for right 
bicipital tendonitis is dismissed.

The issue of entitlement to service connection for a left 
shoulder disability is dismissed.


REMAND

Additional development is necessary prior to further adjudication 
of the claims of entitlement to service connection for a right 
knee disability and for an increased rating for onychomycosis and 
tinea pedis of the bilateral feet.

Right Knee Disability

The Veteran contends that his current right knee disability is 
related to high impact activities he completed in service, to 
include road marches, jumping, training National Guard units, and 
carrying heavy rucksacks.  He contends that though he did report 
his knee pain in service on one occasion, he was wary of seeking 
medical treatment due to stories he had heard from other 
soldiers.  He contends that he suffered from knee pain following 
service that became progressively worse and required surgery in 
2007.

Service treatment records reflect that on the February 1975 
entrance examination report, March 1979, June 1985, January 1988, 
and March 1996 periodic examinations and on the November 1998 
retirement physical, no right knee pain or condition was reported 
or diagnosed.  In September 2000, the Veteran complained of 
bilateral knee pain that occurred after physical training, 
including running and heavy lifting.  The pain was not shooting, 
but stayed in the knee area.  There was no swelling.  An undated 
follow-up record states that the Veteran's knee pain was no 
longer bothering him.  He reported that he had had knee pain on 
and off for two to three months.  There was no history of knee 
injury.  The assessment was normal knee examination, and the 
Veteran was prescribed Motrin.  On the January 2001 separation 
examination report, the Veteran reported a number of different 
disabling conditions, though no right knee complaints or 
diagnosis was documented.  

Post-service treatment records reflect that in January 2007, 
imaging studies resulted in the diagnosis of right knee medial 
meniscus tear, chondromalacia, and synovitis.  He underwent right 
knee surgery in February 2007.  In February 2008, the Veteran's 
private physician submitted a statement that though the Veteran 
had recovered well from surgery, he had developed pes bursitis.  
He stated that during the right knee arthroscopy, there was 
evidence of significant wear and tear to the articular cartilage 
and that with the Veteran's military history, it was possible 
that the almost constant running and marching had contributed 
significantly to the degradation of his knee.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Because the Veteran's 
service treatment records reflect that he reported right knee 
pain when running and with heavy lifting, and the Veteran has 
provided credible testimony of his in-service knee symptoms and 
the continuity of symptomotology since service, it remains 
unclear to the Board whether the Veteran's disability was caused 
by his service.  

Although the Veteran has submitted a statement from his private 
physician that it was possible that his knee disability was 
related to his service, the Board finds that opinion to be 
speculative in nature, lowering its probative value.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish the 
presence of a claimed disorder or any such relationship).  
Further, it appears as though the physician's opinion was based 
solely on the Veteran's statements, rather than on a review of 
the record, and accordingly did not address the lack of diagnosis 
in service and the Veteran's post-service medical history.  
Therefore, a VA examination is necessary in order to fairly 
decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Feet Disabilities

With regard to the Veteran's claim for an increased rating for 
onychomycosis and tinea pedis of the bilateral feet, on his 
latest April 2009 VA examination, the Veteran reported that he 
was using Clobetasol, a topical steroid, daily to treat his foot 
condition.  Private treatment records reflect that he was 
initially prescribed a corticosteroid to treat his foot condition 
in July 2007.  In April 2008, the Veteran's private physician 
stated that he had been treating the Veteran for severe tinea 
pedis since January 2007 with antifungal medication and steroids.  
The Veteran's symptoms included itchy, peeling, red feet that 
were improving with medications but still flared up.  At his July 
2010 hearing before the Board, the Veteran stated that his foot 
condition had worsened since the last VA examination, and that 
his current symptoms were not that his feet were itchy or red, 
but that they excessively peeled to the point where his feet 
would bleed.  He also stated that he did not currently treat his 
feet with any topical medication.  The Board notes that when the 
evidence of record is inadequate, VA's duty to assist includes 
the conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran's last VA examination is not necessarily stale, it 
appears that the Veteran's foot condition may have changed or 
worsened, and the extent to which he must take corticosteroid 
treatment is also unclear, warranting a new examination. 

Lastly, the Veteran stated at his hearing that he had last 
received treatment for his foot condition at the VA in April 
2008.  It does not appear that VA treatment records have yet been 
associated with the claims file, and on remand they should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file records from the Dallas, Texas, VA 
Medical Center that pertain to the 
Veteran's foot condition and right knee 
disability dated from April 2006 to the 
present.

2.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his current right knee disability.  The 
claims file must be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
provide a rationale for all opinions 
provided.  The examiner should 
specifically opine as to whether it is as 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
current right knee disability is related 
to his active service, including his 
contended knee pain and problems 
throughout his service and his documented 
treatment for right knee pain while in 
service.  In addition to the service 
treatment records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service, his 
statements of continuous symptoms after 
service, and his treatment for post-
service injuries.  If the Veteran's 
current right knee disability is 
attributable to factors unrelated to his 
military service, the examiner should so 
state.

3.  Schedule the Veteran for a VA 
examination to determine the severity of 
his onychomycosis and tinea pedis of the 
feet.  The claims file must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  This 
review should be noted in the examination 
report.  All signs and symptoms necessary 
for rating the Veteran's foot condition 
should be reported in detail, including 
all information necessary for rating the 
condition under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

After reviewing the pertinent private and 
VA treatment records and completing 
physical examination of the Veteran, the 
examiner is specifically requested to 
indicate:  

a) the percent of the Veteran's 
entire body, and the percent of his 
exposed areas, that are affected;  

b) whether intermittent systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs are 
required for a total duration of less 
than six weeks during the past 12-
month period, 


c) whether systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required 
for a total duration of six weeks or 
more, but not constantly, during the 
past 12-month period;  

d) whether he requires constant or 
near-constant systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs during the 
past 12-month period.

3.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.

4.  Thereafter, readjudicate the claims 
for an increased rating for onychomycosis 
and tinea pedis of the feet and service 
connection for a right knee disability.  
If the decision remains adverse to the 
Veteran, issue a Supplemental Statement of 
the Case.  Allow the appropriate time for 
response, then return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & 
Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


